1

2

3

4

5

6

7                            IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                 WESTERN DISTRICT COURT OF WASHINGTON
8
     In re:                                                             In Chapter 7 Proceeding
9                                                                       NO. 12-42184-MJH
10   EDUARDO GOMEZ & LINDA
     GOMEZ                                                              Order Reopening Case &
11                                             Debtors.                 Avoiding Judgment Liens

12
              IT IS ORDERED AS FOLLOWS that the above referenced case is reopened and the judgment lien of
13
     the following creditor is declared null and void with respect to the property commonly known as 2033 East
14
     34th St., Tacoma, WA 98404as follows:
15

16            Citibank South Dakota NA vs. Linda Gomez in the approximate amount of $27,505.82 plus interest, in the Pierce

17            County Superior Court for the State of Washington with case number 10-2-10342-8 and a judgment number of 10-9-

18            09421-1 filed on or about August 6, 2010.

19                                                        /// end of order///
20
     Presented by:
21   /s/ Ellen Ann Brown
     Ellen Ann Brown WSBA 27992
22
     Attorney for Debtor(s)
23

24

25

26




                                                                                                       BROWN AND SEELYE
                                                                                                  1700 Cooper Point Rd SW #C5
                                                                                                           Olympia, WA 98502
                                                                                                                 888-873-1958
